DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest, “A thermal runaway detection circuit, comprising: a sensing module comprising a terminating resistor, wherein the terminating resistor is connected to a temperature sensitive cable, wherein a distance between at least a portion of the temperature sensitive cable and a cell of a battery pack is less than a temperature sensitive distance threshold, and wherein the temperature sensitive cable comprises a wire A and a wire B which are in a twisted-pair structure, the wire A and the wire B are wrapped with heat-sensitive material, the heat-sensitive material is to melt when its temperature exceeds a high-temperature threshold; … wherein the processing module is further configured to: determine an on-off state of the temperature sensitive cable based on the first sampled data and the second sampled data, the on-off state comprising a short-circuit state, an open-circuit state, or a normal-path state; and determine whether thermal runaway occurs in the battery pack based on the on-off state of the temperature sensitive cable” as recited in independent claim 1. Claims 2-6 and 8-15 depend from claim 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 20190393696, U.S. 20200350536, U.S. 20200350636 belong to the instant assignee and are cited for background relevance.
U.S. 10809133 discloses a calorimetric measurement set-up having a sensor unit (1) for controlling the quality of the operation of a battery having a cathode and an anode, wherein the measurement set-up or the sensor unit (1) is connected to data processing electronics (11) via a communication link (12) and sensor measured values are therefore recorded and processed. This measurement set-up is intended to achieve reproducible and sufficiently accurate quality control of a battery. This is achieved by virtue of the fact that the sensor unit (1) comprises at least one heat flow sensor (2), the sensor side of which can be fastened in a non-detachable manner with a material bond such that it rests directly on a battery contact of the cathode and/or the anode in the transverse direction, wherein a heat sink is fastened in a thermally conductive manner to the heat flow sensor (2) opposite the sensor side in a non-detachable manner and heat flow sensor signals at the battery contact of the battery can be read and processed further by the data processing electronics (11). However, ’133 does not disclose the allowable matter as recited above.
U.S. 20160204481 discloses a secondary battery with at least one battery cell, a temperature sensor that detects information regarding a temperature of the battery cell, a 
U.S. 10050315 discloses a battery module including at least one battery cell, a shunt resistor above a safety vent of the battery cell, and a plurality of fusible conductors connecting the shunt resistor to a charging/discharging current path. The shunt resistor measures a charging/discharging current of the battery cell. The fusible conductors include a material which melts when heated by a gas discharged through the safety vent. However, ’315 does not disclose the allowable matter as recited above. 
U.S. 20160336769 discloses a rechargeable battery with at least two battery cells and a protective circuit configured to control charging and discharging operations of the battery cells. The rechargeable battery also includes a thermistor electrically connected to the protective circuit and a spacer placed between the battery cells and accommodating at least a portion of the thermistor. In the rechargeable battery, the spacer comprises a first portion and a second portion stepped to each other in a width direction, and wherein the thermistor is supported by the second portion having a width narrower than the first portion. In the above rechargeable battery, the second portion is placed closer to the protective circuit than the first portion. In the above rechargeable battery, the thermistor comprises: a sensor chip configured to convert temperature information of each of the battery cells into an electrical temperature signal; and a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859